IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,245-02


                                IN RE ANDREW GIBBS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1249909-A IN THE 209TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 209th District Court of Harris County challenging cause number 1249909-A on

July 1, 2013. Relator alleges the trial court entered an order designating issues in that cause on

October 14, 2013. This application has not yet been forwarded to this Court.

        Respondent, the Judge of the 209th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted a response.



Filed: September 17, 2014

Do not publish